WIGGINTON, Judge.
Appellants, employer/carrier, appeal the judge of compensation claims’ order finding appellee’s cervical spine condition com-pensable and awarding temporary total disability and medical benefits as well as attorney’s fees. We reverse.
In Stephens Trucking Co. v. Bibbs, 569 So.2d 490 (Fla. 1st DCA 1990), this court reversed the judge of compensation claims’ initial award of benefits in this case and remanded for the taking of further evidence on the issue of causation. Upon remand, the only additional evidence offered was a second deposition of Dr. Aung-Din, which we find still does not provide competent, substantial evidence that a causal relationship exists between appel-lee’s cervical spine condition and any work-related incident or incidents for which employer/carrier can be held responsible. Therefore, we reverse the judge of compensation claims’ finding of compensability in this case and his consequent award of benefits.
REVERSED.
ALLEN and WEBSTER, JJ., concur.